Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-13 of U.S. Patent No. 10,426,523. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims of the application are to be found in claims of the patent. The difference between claims of the application and claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific. Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of claims of the application. It has been held that the generic invention is “anticipated” by the “species”. See in re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the application are anticipated by claims of the patent, they are not patentably distinct.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 2-4, 8-19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Carl et al (2006/0036246) in view of Gordon (7,763,053).
Carl discloses a method of correcting a spinal deformity, the method comprising affixing an implant (506-510) to a vertebra of a spine; as best seen in FIGS.22A-E, 23A-B; positioning a rod (536) along the spine; as best seen in FIGS.22-23; connecting an adjustment member (531-535) to the rod and the implant; as best seen in FIG.22; and non-invasively (remotely) applying a force to the adjustment member thereby changing the arrangement between the rod and the implant, as best seen in at least FIG.22.
 force directing member (526-530) extending across the spine and between the first implant and the adjustment member; as best seen in FIG.22A, the adjustment member configured to noninvasively change a distance between the adjustment member and the first implant, as set forth in paras[0019,0100]; as to a second implant and a second force directing member, see FIG.22A,. The force directing member is a cable, as best seen in FIGS.22A, 23A. The system comprising implants (506-510), as best seen in FIG.22A, configured to be fixed to a first side of a vertebra; and an adjustment member (531-535) configured to be positioned on a second side of the vertebra and to noninvasively change the length of a force directing member to draw the implant towards the adjustment member, as set forth in paras[0019,0100].
With regard to the statements of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the device of Carl et al which is fully capable of being used as claimed if one so desired to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  The law of anticipation does not require that the reference "teach" what the subject patent teaches, but rather it is only necessary that the claims under attack "read on" something in the reference. Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983). The manner in which a device is intended to be employed does not differentiate the claimed apparatus from 
It is noted that Carl teaches all the limitations, as set forth above, except for no-invasively applying a magnetic force. However, in a similar art, Gordon, column 7, lines 41-53, provides the evidences of the use of an adjustment member noninvasively changes a distance to provide a correction force so as to impose a corrective displacement on the vertebra.
Therefore, given the teaching of Gordon, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Carl, as taught by Gordon to provide a correction force so as to impose a corrective displacement of the vertebra.

Claims 5-7,  are rejected under 35 U.S.C. 103 (a) as being unpatentable over Carl et al (2006/0036246) in view of Gordon (7,763,053) in view of Saadat (2003/0093117).
It is noted that the above combintion did not teach of a rotatable reel, a housing partially surrounding the reel and at least one gear configured to turn the reel, a stepper motor and an implantable power source configured to supply power to the motor; as claimed by applicant. However, the use of reel and gear and remote actuation in the medical art is old and well known in the art, as shown by Saadat. In similar art, Saadat provides the evidences of the use of a rotatable reel, a housing partially surrounding the reel and at least one gear configured to turn the reel, a stepper motor and an implantable power source configured to supply power to the motor to allow the medical personnel to directly or remotely control the position of an adjustment member.
Therefore, given the teaching of Saadat, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Carl, by substituting the adjustment member of Saadat with the adjustment member of Carl to allow the medical personnel to directly or remotely control the position of the adjustment member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8,043,290		10-2011		Harrison et al.
Harrison discloses an apparatus and methods for magnetic alteration of deformities.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        March 19, 2021